Concurring and Dissenting Opinion ry
Judge Doyle:
While I concur in almost all respects with the majority’s well-written opinion, I write separately to dissent only from that portion which grants summary judgment to the Judges on the issue of funeral leave.
Summary judgment may only be granted where there exists no genuine issue of material fact, and while the Controller was remiss in not attaching the relevant collective bargaining agreement to her answer, see Pa. R.C.P. No. 1019(h), this procedural error could not supply by its omission admissions of material facts or warrant a conclusion that such facts are irrelevant. Rather than prompt this Court to deem such collective bar*292gaining agreement as irrelevant and of no consequence because of the County’s admissions, the correct procedure to correct any such omission I believe would have been the filing of preliminary objections to the Controllers answers pursuant to Pa. R.C.P. 1017(2) for lack of conformity to a rule of court. The admissions in the answer of the County, a separate and distinct party, cannot be used as a substitute for admissions against a co-defendant.
We cannot tell from the actual pleadings before us whether the Judges were consulted with respect to the terms pertaining to funeral leave. Additionally, while we believe that Pennsylvania Labor Relations Board v. American Federation of State, County and Municipal Employees, 515 Pa. 23, 526 A.2d 769 (1987), must be given retroactive effect, by its terms it pertains only to court appointed employees. Id. at 25 n.1, 526 A.2d at 770 n.1. We do not know whether the employees of the Domestic Relations Office fall within that category, and thus conclude that there are material facts missing which preclude the entry of summary judgment on this issue. Accordingly, I would deny the Judges’ motion for summary judgment on the funeral leave issue and grant the parties leave to amend their pleadings.